DETAILED ACTION
	Claims 1, 5-7, 9-11, 13, and 40-55 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/20 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
The 103 rejections are revised in view of the amendment and expanded to include newly added claims as detailed below.  Additionally, a new 103 rejection is applied to newly added claim 55 over references already of record.
The 35 USC 112(b) rejection is withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 9-11, 39, and 41-45 are rejected under 35 U.S.C. 103 as unpatentable over Platz et al. (US Pat. No. 6,019,968) in view of Bechtold-Peters et al. (US Pat. Pub. 2007/0298116; of record in IDS).
As to claims 1, 5-7, 9-11, 39, and 41-45, Platz discloses a method of manufacturing a formulated pharmaceutical powder comprising atomizing with heating 1.0ml of an aqueous solution comprising 3.5mg IgG (an Fc-containing protein of claim 1 that is an antibody of claim 46), 1mg mannitol (a “thermal stabilizer” of claims 1 and 6-7 and which is present in the amount of 0.1% w/v, and 2mM citrate (a “buffer” of claim 11 and which is within the range of claim 11), and wherein the method does not involve a secondary drying step, thereby meeting the negative limitation of claim 1 (see, e.g.,  Example 9 at column 15).  The mass ratio of mannitol to IgG is 1:3.5, which is within the 1:5-2:5 ratio range of claim 1.  The powder is dried to a moisture content of less than 10 wt% such as 1-5%, said ranges encompassing or overlapping the 3%-6% range of claim 1 (column 5, 1st paragraph).  The broader teachings of Platz disclose that the protein may comprise other antibodies generally, with IgG antibodies being particularly preferred (column 8, 2nd paragraph), that the thermal stabilizer for the antibody may be sucrose instead of mannitol (column 7, 1st paragraph) which reads on the negative limitation of claim 6, that the inclusion of citrate or other buffers is optional as it is merely one of a list of additives that may be included such that the negative limitation of claim 10 is met (column 5, 2nd paragraph and column 8, last paragraph and claim 9 of Platz), and that a surfactant such as the nonionic surfactant BAC in the amount of 0.05% may be used as the excipient, which is within the range of claim 1 for the surfactant (column 5, 2nd full paragraph and Example 6), or alternatively a Tween surfactant (column 8, last paragraph).  Additionally, while Example 9 discloses a moisture content of 1.7% which is below the range of claim 39, Platz discloses other working examples with moisture content within the range of claim 39, such as 3.0-3.5% as in Example 6.  Platz further teaches a spherical particle size of less than 5 microns, which is within the range recited by claim 1 (Example 9; column 7, 4th-5th paragraphs).  Platz discloses that the measured parameters for the spray drying process included solution temperature, inlet temperature, feed rate, outlet temperature, atomizer pressure, and coolant temperature, and that the spray drying was performed at an inlet temperature of 98-105 degrees Celsius which overlaps the range recited by claim 1, and an outlet temperature of 64-67 degrees Celsius (see table at column 12), which is within the range recited by claim 1.  Platz further teaches that the suitability of the process steps was assessed by evaluating the resulting powders for moisture content, particle size distribution, delivered dose, aerosol efficacy, and protein integrity (column 12, lines 40-44).
As to claims 1, 5-7, 9-11, 39, and 41-45, Platz does not further expressly disclose that the Fc containing protein is used in the concentration range recited by claim 1, and wherein high and low molecular weight species are present in the amounts recited by claims 41-45.  Nor does Platz expressly disclose that the Tween surfactant is Tween 20 (i.e., “polyoxyethylenesorbitan monolaurate”) as recited by claim 1, or that the excipient includes isoleucine or proline as recited by claim 9.
Bechtold-Peters discloses spray dried powders comprising an active such as hulgG1 glycoprotein along with a mannitol matrix, and teaches that the powder may additionally comprise an amino acid excipient such as leucine, and that isoleucine is particularly preferred, in order to form a powder having very good flow properties and which is very stable during processing and storage (paragraphs 15-19, 58-59, and 140).  Bechtold-Peters further teaches that the powder may comprise additional surfactants such as Tween 20 (“polyoxyethylenesorbitan monolaurate”)(paragraph 57).  Bechtold-Peters further teaches an aggregation rate of less than 3.5% for the particles (paragraph 20).
As to claims 1, 5-7, 9-11, 39, and 41-45, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Platz by 1) selecting polyoxyethylenesorbitan monolaurate as the Tween surfactant, since Platz expressly teaches that the surfactant may be a Tween surfactant and does not limit the identity of the Tween surfactant, and the skilled artisan would learn from Bechtold-Peters that polyoxyethylenesorbitan monolaurate is a type of Tween surfactant that is suitable for use in a spray dried pharmaceutical powder comprising a glycoprotein active, such that the skilled artisan reasonably would have expected that it could serve as the surfactant in the Platz composition, such a modification being merely the substitution of one known prior art element for another to yield predictable results, which is prima facie obvious (MPEP 2143), and 2) by varying the concentration of the protein to arrive at the range of claim 1, since said amount is a result effective variable that will determine the amount of spray dried protein powder that is obtained and because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The powder formed by the resulting method will have the amounts of low and high molecular weight species recited by claims 41-45, since it is formed by the same method recited by the claims. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics. When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of anticipation and/or obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise. See MPEP 2112.01.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claim 9, it further would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Platz by incorporating leucine or norleucine as an excipient, since Bechtold-Peters teaches that doing so will impart desirable properties to a spray dried powder comprising a protein and mannitol, including good flow and high stability, and that the resulting powder will also advantageously have a low aggregation amount of less than 3.5%.  
Claim 40 is rejected under 35 U.S.C. 103 as unpatentable over Platz et al. (US Pat. No. 6,019,968) in view of Bechtold-Peters et al. (US Pat. Pub. 2007/0298116; of record in IDS) as applied to claims 1, 5-7, 9-11, 39, and 41-45 above, and further in view of Ali (Oman J Ophthalmol. 2014 (Sep-Dec; 7(3): 112-115).
The teachings of Platz and Bechtold-Peters are relied upon as discussed above, but they do not further expressly disclose that the Fc-containing protein is a trap protein.
Ali discloses aflibercept as a VEGF-trap fusion protein comprising VEGF ligand binding elements fused to the Fc portion of IgG (see Title and Abstract).  
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Platz and Bechtold-Peters as combined supra by selecting a VEGF trap protein such as aflibercept as the protein in the aqueous solution, since Platz does not limit the identity of the antibody protein and expressly teaches that IgG proteins are particularly preferred while Ali discloses that aflibercept is a fusion protein comprising IgG, such that the skilled artisan reasonably would have expected that it could be used as the protein in the Platz method
Claims 13 and 47-54 are rejected under 35 U.S.C. 103 as unpatentable over Platz et al. (US Pat. No. 6,019,968) in view of Bechtold-Peters et al. (US Pat. Pub. 2007/0298116) as applied to claims 1, 5-7, 9-11, 39, and 41-46 above, and further in view of Jain et al. (Drug Development and Industrial Pharmacy Volume 24, 1998 Issue 8 (703-707); of record in IDS).  
The teachings of Platz, Bechtold-Peters, and Ali are relied upon as discussed above.  Platz further teaches the use of a spray dryer nozzle pressure of 40 psi which is within the range of claim 53 and a feeding rate of 5 ml/min which is within the range of claim 52 (column 12, lines 36 and 38), but Platz does not further expressly disclose suspending the powder in an organic solution comprising a biodegradable polymer and spray drying to form a coated powder as recited by claims 13 and 47.
Jain teaches that a formulation for controlled delivery of a drug such as a protein can be formed easily by spray drying a suspension of microparticles of the protein in an organic solvent with PLGA to form a coating over the drug (a “biodegradable polymer”)(Abstract and “Spray-Drying” section on page 716.  
As to claims 13 and 47-54, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Platz, Bechtold-Peters, and Ali as combined supra by spraying the powder formed by the method with PLGA to form a coated formulation, since Jain expressly teaches that doing so will result in a formulation capable of providing controlled delivery of said protein. 
New Rejection
Claim 55 is rejected under 35 U.S.C. 103 as unpatentable over Platz et al. (US Pat. No. 6,019,968) in view of Bechtold-Peters et al. (US Pat. Pub. 2007/0298116; of record in IDS) and Jain et al. (Drug Development and Industrial Pharmacy Volume 24, 1998 Issue 8 (703-707) as applied to claims 13 and 47-54 above, and further in view of Ali (Oman J Ophthalmol. 2014 (Sep-Dec; 7(3): 112-115).
The teachings of Platz, Bechtold-Peters, and Jain are relied upon as discussed above, but they do not further expressly disclose that the Fc-containing protein is a trap protein.
Ali discloses aflibercept as a VEGF-trap fusion protein comprising VEGF ligand binding elements fused to the Fc portion of IgG (see Title and Abstract).  
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Platz, Bechtold-Peters, and Jain as combined supra by selecting a VEGF trap protein such as aflibercept as the protein in the aqueous solution, since Platz does not limit the identity of the antibody protein and expressly teaches that IgG proteins are particularly preferred while Ali discloses that aflibercept is a fusion protein comprising IgG, such that the skilled artisan reasonably would have expected that it could be used as the protein in the Platz method.
Response to Applicant’s Arguments 
Applicant argues that Platz does not describe the mass ratio of thermal stabilizer and Fc-containing protein recited by the claims as amended.
In response, Platz in fact exemplifies the use of a mass ratio of thermal stabilizer and Fc-containing protein that is within the recited range as discussed in the revised rejection, supra.  
Applicant also argues that Tween surfactants are not taught by Platz as to be part of the aqueous solution that is atomized.  Applicant states that Platz teaches “excipients” or “additives” as being spray dried but teaches Tweens as “surfactants” that are not part of the group of compounds that are used during spray drying as shown at column 8, lines 47-53 and 64-65.  Applicant claims that this alleged deficiency is not cured by Bechtold-Peters, Ali, or Jain.
In response, Platz clearly discloses that in some embodiments the antibody may be formulated with excipients such as surfactants prior to spray drying at column 5, 2nd paragraph:

    PNG
    media_image1.png
    354
    546
    media_image1.png
    Greyscale


Applicant also argues that Jain says nothing about antibodies and trap proteins, and thus does not suggest applying its technology to Fc-containing proteins.
In response, Jane is directed to the controlled delivery of a drug that may be a protein, and the skilled artisan would have recognized that since an Fc-containing protein is a type of protein, that it reasonably would have been expected that Jain’s teaching regarding a protein would be applicable to an Fc-containing protein.  There is no evidence of record of unpredictability in the art of coating a protein with PLGA as taught by Jain that would have caused the skilled artisan to not have reasonably expected that a protein that is an Fc-containing protein could have been coated as taught by Jain.  
Applicant argues that regarding the reduced presence of high molecular weight species and low molecular weight species of the Fc-containing protein recited by claims 41-45 and 47-55, the cited prior art is so dissimilar to the claimed method that there is no basis to presume any outcome of the combination.  Applicant asserts that MPEP 2112.01 as cited by the rejection only pertains to composition/apparatus claims, and not to method claims.
In response, the analysis discussed at MPEP 2112 is viewed as relevant to claims 41-45 and 47-55 because these claims are directed to properties of the composition that is formed by the claimed methods.  Since the prior art as combined in the rejection produces a product that is produced by the same steps of processing the same amount of the same materials in the same way recited by the claims, the product produced is viewed as being the same product produced by the claimed methods, and which will therefore possess the same properties recited the same properties recited by the claims, since a product cannot be separated from its properties.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
  
 /Patricia Duffy/Primary Examiner, Art Unit 1645